Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A1 (figure 5), including claims 1-12 and 14-17, in the reply filed on 06/22/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific elements “n upper electrode on the inner surface of the counter substrate; and a light controlling layer between the lower and upper electrodes, the first auxiliary electrode is connected to the lower electrode and the second auxiliary electrode is connected to the upper electrode” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0151827).
Regarding claim 1, Kim et al. (figure 2) discloses an organic light emitting diode display device, comprising: 
a substrate (50) having a sub-pixel and a transparent region; 
a counter substrate (146) facing into the substrate; and 
a light emitting diode (OLED) and a light controlling element (144) between the substrate and the counter substrate, the light controlling element transmitting or shielding a light, 
wherein the light emitting diode overlaps the sub-pixel (95), and 
wherein the light controlling element overlaps the transparent region (144).
Regarding claim 2, Kim et al. (figure 2) discloses wherein the light emitting diode is spaced apart from the transparent region (144).
Regarding claim 3, Kim et al. (figure 2) discloses at least one thin film transistor overlapping the sub-pixel and connected to the light emitting diode (TFT).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0151827) in view of Kubota et al. (US 2017/0351141).
Regarding claim 4, Kim et al. discloses the limitations as shown in the rejection of claim 3 above.  However, Kim et al. is silent regarding a color filter layer and a black matrix on an inner surface of the counter substrate overlapping the sub-pixel.  Kubota et al. (figure 1B) teaches a color filter layer and a black matrix on an inner surface of the counter substrate overlapping the sub-pixel (51a and 51b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the black matrix and the color filter layer as taught by Kubota et al. in order to achieve a color display device. 
Regarding claim 5, Kim et al. (figure 2) discloses wherein the light controlling element comprises: a lower electrode on an inner surface of the substrate; an upper electrode on the inner surface of the counter substrate; and a light controlling layer between the lower and upper electrodes (143-145).
Regarding claim 6, Kim et al. (figure 2) discloses first and second auxiliary electrodes spaced apart from each other and on the inner surface of the counter substrate (portions of 143 and 145).
Regarding claim 7, Kim et al. (figure 2) discloses wherein the first auxiliary electrode is connected to the lower electrode and the second auxiliary electrode is connected to the upper electrode (143 and 145).
Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kang et al.; further in view of Kim et al. (US 2010/0171419; hereinafter Kim’419).
Regarding claim 8, Kim et al. as modified by Kang et al. teaches the limitations as shown in the rejection of claim 3 above.  However, Kim et al. as modified by Kang et al. is silent regarding a sidewall protruding toward the lower electrode and on the inner surface of the counter substrate.  Kim’419 (figure 2) teaches a sidewall protruding toward the lower electrode and on the inner surface of the counter substrate (730, 750 and 195).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer as taught by Kim’419 in order to achieve an OLED display with improved display characteristics achieved by suppressing external light reflection.
Regarding claim 9, Kim’419 (figure 2) teaches a connecting electrode connecting the first auxiliary electrode and the lower electrode along the sidewall (portion of 750).
Regarding claim 10, Kim’419 (figure 2) teaches wherein the first and second auxiliary electrodes are spaced apart from each other with the transparent region interposed therebetween and extend parallel to each other along the transparent region (of each pixel region).
Regarding claim 11, Kim’419 (figure 2) teaches wherein the sidewall overlaps the transparent region.
Regarding claim 12, Kim et al. as modified by Kubota et al. (figure 1B) and Kim’419 teaches wherein the first and second auxiliary electrodes are disposed on the black matrix.
Regarding claim 14, Kubota et al. (figure 1B) teaches wherein the light controlling layer further comprises: a lower alignment layer on the lower electrode; and an upper alignment layer on the upper electrode (53a and 53b).
Regarding claim 15, Kubota et al. (figure 1B) teaches wherein the light controlling layer includes one of a polymer network liquid crystal and a dynamic scattering liquid crystal.
Regarding claim 16, Kim’419 (figure 2) teaches wherein the sidewall has one of a dot shape and a closed loop shape.
Regarding claim 17, Kim’419 (figure 2) teaches a conductive adhesive (730) between the sidewall and the lower electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871